    Case 5:21-cv-03065-SAC Document 5 Filed 05/03/21 Page 1 of 4




                     IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF KANSAS


KISHEN WOODS, SR.,

                                   Plaintiff,

            v.                                             CASE NO. 21-3065-SAC

SAM A. CROW,


                                   Defendant.


                              MEMORANDUM AND ORDER

       Plaintiff, a person held at the Larned State Hospital, brings

this     civil   action,      which      he   identifies     as   an   employment

discrimination claim under Title VII of the Civil Rights Act of

1964, 42 U.S.C. §§ 2000e, et seq.1. Plaintiff proceeds pro se and

seeks leave to proceed in forma pauperis.

                             Nature of the complaint

       The complaint does not identify any type of employment or any

specific allegation of discrimination. Instead, he broadly states

that he wrote his own motion and has served 100 months. He also
refers to an action under 28 U.S.C. § 22542, but he provides no

specific information concerning that action. Although plaintiff

states    that   a   right    to   sue   letter   is   attached,   there   is   no

attachment to the complaint form. Rather, plaintiff makes bare

allegations concerning his conviction and time in prison and cites


1 Plaintiff brings this action under Case No. 11 CR 3340. In that action, a
criminal case brought in the District Court of Sedgwick County, Kansas,
plaintiff was convicted of first degree murder and criminal possession of a
firearm. State v. Woods, 348 P.3d 583 (Kan. 2015). The criminal action provides
no grounds for a complaint of employment discrimination.
22 Petitioner has filed at least three petitions under Section 2254. Most

recently, a petition under that section was dismissed by the court as
successive. Woods v. State, 2021 WL 1056535 (D. Kan. Mar. 19, 2021).
    Case 5:21-cv-03065-SAC Document 5 Filed 05/03/21 Page 2 of 4




a failure to hire.

                                       Discussion

     A complaint filed in forma pauperis may be dismissed if it

fails to state a claim upon which relief may be granted. See 28 §

1915(e)(2)(B). “Dismissal of a pro se complaint for failure to

state a claim is proper only where it is obvious that the plaintiff

cannot prevail on the facts he has alleged and it would be futile

to give him an opportunity to amend.” Perkins v. Kan. Dep't of

Corr.,    165    F.3d    803,   806    (10th   Cir.   1999).     When    reviewing   a

complaint's sufficiency, the court “presumes all of plaintiff's

factual allegations are true and construes them in the light most

favorable to the plaintiff.” Hall v. Bellmon, 935 F.2d 1106, 1109

(10th Cir. 1991).

     Because        plaintiff      proceeds pro se, the          court       liberally

construes his pleadings and holds them “to a less stringent standard

than formal pleadings drafted by lawyers.” Id. at 1110. However,

“[t]he broad reading of the plaintiff's complaint does not relieve

[plaintiff] of the burden of alleging sufficient facts on which a
recognized legal claim could be based.” Id.

     In the complaint, plaintiff makes no plausible claim to show

that he was subjected to employment discrimination. Although he

cites a failure to hire (Doc. 1, p. 3), he does not provide any

supporting facts or explanation of how this occurred.

         Next,    the    undersigned     judge   notes    that    he    is   the   sole

defendant        named    in    this    employment       discrimination       action.

Generally, a judge shall disqualify himself if he “[i]s a party to
the proceeding.” 28 U.S.C. § 455(b)(5)(i). This provision mandates

recusal when a judge “[i]s a named defendant in the action before
    Case 5:21-cv-03065-SAC Document 5 Filed 05/03/21 Page 3 of 4




[him].” Akers v. Weinshienk, 350 F. App’x 292, 293 (10th Cir.

2009)(unpublished). However, “[a] judge is not disqualified merely

because a litigant sues or threatens to sue him.” Id. (quoting

United States v. Grismore, 564 F.2d 929, 933 (10th Cir. 1977), cert.

denied, 435 U.S. 954 (1978); see also Anderson v. Roszkowski, 681

F.Supp. 1284, 1289 (N.D. Ill. 1988), aff’d, 894 F.2d 1338 (7th Cir.

1990)(Table)(stating that § 455(b)(5)(i) has not been construed to

require automatic disqualification, and to guard against judge-

shopping,     “courts   have      refused   to   disqualify       themselves     under

Section 455(b)(5)(i)) unless there is a legitimate basis for suing

the judge”)(citations omitted); United States v. Studley, 783 F.2d

934, 940 (9th Cir. 1986)(“a judge is not disqualified by a litigant’s

suit or threatened suit against him”)(citations omitted); In re

Murphy, 598 F.Supp. 2d 121, 124 (D. Me. 2009).

        In   this   case,   the    court    finds   no    basis    to    recuse.     The

plaintiff’s     allegations       are   entirely    unsupported,         and    it   is

apparent that his identification of the defendant is either an

effort to judge-shop or a misunderstanding of the fundamental nature
of an employment discrimination action. Likewise, because it does

not appear that plaintiff could cure the primary defect identified

in this matter, namely, a complete lack of factual and legal

support, the court concludes it is appropriate to dismiss this

matter without allowing him the opportunity to amend the complaint.

See McKinney v. Okla., Dep't of Human Servs., 925 F.2d 363, 365-66

(10th    Cir.       1991)(stating       that     dismissal        with     prejudice

is appropriate when         the     defendants      are     immune       from      suit
and amendment of the complaint would be futile).

    IT IS, THEREFORE, BY THE COURT ORDERED plaintiff’s motion to
   Case 5:21-cv-03065-SAC Document 5 Filed 05/03/21 Page 4 of 4




proceed in forma pauperis (Doc. 2) is granted.

   IT IS FURTHER ORDERED this matter is dismissed for failure to

state a claim for relief.

   IT IS FURTHER ORDERED plaintiff’s motion to appoint counsel

(Doc. 4) is denied as moot.

   IT IS SO ORDERED.

   DATED:   This 3d day of May, 2021, at Topeka, Kansas.



                                 S/ Sam A. Crow

                                 SAM A. CROW
                                 U.S. Senior District Judge
